 



VOTING AGREEMENT



 

This VOTING AGREEMENT, dated as of July 22, 2012 (this “Agreement”), is by and
among DigitalGlobe, Inc., a Delaware corporation (“DigitalGlobe”), Cerberus
Capital Management, L.P. , a New York limited partnership (“Cerberus”), Cerberus
Partners II, L.P., a Delaware limited partnership (“Cerberus Partners II”),
Cerberus Series Four Holdings, LLC, a Delaware limited liability company
(“Cerberus Series Four Holdings”), and Cerberus Satellite LLC (“Cerberus
Satellite” and, together with Cerberus, Cerberus Partners II and Cerberus Series
Four Holdings, the “Cerberus Parties” and, together with Cerberus Partners II
and Cerberus Series Four Holdings, the “Stockholders”).

 

WHEREAS, as of the date hereof, each Stockholder is the record or “beneficial
owner” (as defined under Rule 13d-3 under the Exchange Act) of (i) of the number
of shares of common stock, par value $0.01 per share (the “GeoEye Common
Stock”), of GeoEye, Inc., a Delaware corporation (“GeoEye”), and (ii) of the
number of shares of Series A Convertible Preferred Stock, par value $0.01 per
share, of GeoEye (the “GeoEye Preferred Stock”), as set forth opposite such
Stockholder’s name on Schedule I hereto (all such shares of GeoEye Common Stock
and GeoEye Preferred Stock, the “Subject Shares”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
DigitalGlobe, 20/20 Acquisition Sub, Inc., a Delaware corporation (“Merger
Sub”), WorldView LLC, a Delaware limited liability company (“Merger Sub 2”) and
GeoEye are entering into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), pursuant to which, among other things, Merger
Sub will be merged with and into GeoEye (the “Merger”), and, immediately after
the Merger, GeoEye will be merged with and into Merger Sub 2 (the “Subsequent
Merger” and together with the Merger, the “Combination”), all upon the terms and
subject to the conditions set forth in the Merger Agreement; and

 

WHEREAS, as a condition to DigitalGlobe’s willingness to enter into and perform
its obligations under the Merger Agreement, DigitalGlobe has requested that the
Stockholder Parties enter into this Agreement, and the Stockholder Parties have
agreed to do so in order to induce DigitalGlobe to enter into, and in
consideration of it entering into, the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
Agreement to Vote

 

Section 1.1.          Agreement to Vote.

 

(a)                            From the date hereof until the termination of
this Agreement in accordance with Section 5.1, except to the extent waived in
writing by DigitalGlobe in its sole and absolute discretion, at any meeting of
the stockholders of GeoEye (including the GeoEye Stockholders Meeting), however
called, or at any adjournment thereof, or in connection with any written consent
of the stockholders of GeoEye or in any other circumstances upon which a vote,
consent or other approval of all or some of the stockholders of GeoEye is
sought, each Stockholder agrees to, and Cerberus agrees to cause each
Stockholder to, vote (or cause to be voted) all of its Subject Shares, subject
to any voting restrictions pursuant to the standstill letter agreement, dated
February 9, 2012, between Cerberus and GeoEye (as amended, the “Standstill
Agreement”) or contained in the Certificate of Designations, Preferences and
Rights of the GeoEye Preferred Stock (the “Preferred Stock COD”), (i) in favor
of adoption of the Merger Agreement and approval of the Combination and the
transactions contemplated by the Merger Agreement and this Agreement and any
actions required in furtherance hereof or thereof, including, if applicable, any
approval of holders of GeoEye Preferred Stock required pursuant to Section 11 of
the Preferred Stock COD; and (ii) against the following actions (other than the
Combination and the transactions contemplated by the Merger Agreement): (A) any
GeoEye Takeover Proposal; (B) any reorganization, recapitalization, dissolution,
liquidation or winding up of GeoEye or any of its Subsidiaries; (C) any
amendment of GeoEye’s certificate of incorporation or by-laws, except as
contemplated by the Merger Agreement; or (D) any other action or proposal
involving GeoEye that would reasonably be expected to prevent or materially
impede, interfere with, delay, postpone or adversely affect the transactions
contemplated by the Merger Agreement, including the Combination.

 





 

 

 

(b)                           At any meeting of the stockholders of GeoEye that
is held (including the GeoEye Stockholders Meeting), the Stockholder Parties
shall, or shall direct the holder(s) of record of the Subject Shares on any
applicable record date to, appear, in person or by proxy, at such meeting or
otherwise cause the Subject Shares to be counted as present thereat for purposes
of establishing a quorum.

 

(c)                            Except as set forth in Sections 1.1(a) and (b)
hereof, and subject to the voting restrictions pursuant to the Standstill
Agreement, no Stockholder shall be restricted from voting in favor of, against
or abstaining with respect to any matter presented to the stockholders of the
Company.

 

(d)                           SOLELY IN THE EVENT OF A FAILURE BY A STOCKHOLDER
TO ACT IN ACCORDANCE WITH SUCH STOCKHOLDER’S OBLIGATIONS AS TO VOTING OR
EXECUTING A WRITTEN CONSENT PURSUANT TO SECTION 1.1(a) and (b), EACH STOCKHOLDER
hereby irrevocably grants to and appoints Yancey L. Spruill AND daniel l.
jablonsky, in their respective capacities as officers of DigitalGlobe, and any
individual who shall hereafter succeed to any such office of DigitalGlobe, and
each of them individually, SUCH STOCKHOLDER’S proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of SUCH
STOCKHOLDER, to represent, vote and otherwise act (by voting at any meeting of
stockholders of GeoEye, by written consent in lieu thereof or otherwise) with
respect to THe SUBJECT Shares owned or held by SUCH STOCKHOLDER regarding the
matters referred to in Section 1.1(a) and (b) until the termination of this
Agreement, to the same extent and with the same effect as SUCH STOCKHOLDER might
or could do under applicable law, rules and regulations. The proxy granted
pursuant to this Section 1.1(d) is coupled with an interest and shall be
irrevocable. EACH STOCKHOLDER WILL TAKE SUCH FURTHER ACTION AND WILL EXECUTE
SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS
PROXY. EACH STOCKHOLDER hereby revokes any and all previous proxies or powers of
attorney granted with respect to any of THE SUBJECT Shares THAT MAY HAVE
HERETOFORE BEEN APPOINTED OR GRANTED WITH RESPECT TO the matters referred to in
Section 1.1(a) and (b), AND NO SUBSEQUENT PROXY (WHETHER REVOCABLE OR
IRREVOCABLE) OR POWER OF ATTORNEY SHALL BE GIVEN BY A STOCKHOLDER, EXCEPT AS
REQUIRED BY ANY LETTER OF TRANSMITTAL IN CONNECTION WITH THE COMBINATION.
NOTWITHSTANDING THE FOREGOING, THIS PROXY SHALL TERMINATE UPON TERMINATION OF
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.

 



2

 

 

 

ARTICLE II
Representations and Warranties of the Stockholder Parties

 

Each Stockholder Party hereby represents and warrants to DigitalGlobe as
follows:

 

Section 2.1.          Organization. Each Stockholder Party that is a
corporation, limited liability company, partnership, trust or other entity
(other than a natural person) is duly organized and validly existing under the
laws of the jurisdiction of its organization.

 

Section 2.2.          Authority. Each Stockholder Party has all necessary power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by each Stockholder Party and the consummation of the transactions
contemplated by this Agreement by each Stockholder Party have been duly
authorized by all necessary action on the part of each Stockholder Party, and,
assuming the due authorization, execution, and delivery of this Agreement by
DigitalGlobe, this Agreement constitutes a legal, valid, and binding obligation
of each Stockholder Party, enforceable against each Stockholder Party in
accordance with its terms.

 

Section 2.3.          Ownership of Subject Shares; Total Shares. Each
Stockholder is the record or beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of, and has good title to, the Subject Shares listed beside
such Stockholder’s name on Schedule I attached hereto, free and clear of all
claims, liens, encumbrances and security interests of any nature whatsoever
(including any restriction on the right to vote or otherwise transfer such
Subject Shares), except as provided in this Agreement, the Standstill Agreement
or the Preferred Stock COD or pursuant to any applicable restrictions on
transfer under the Securities Act. As of the date hereof, no Stockholder Party
or its Affiliate owns, beneficially or otherwise, any GeoEye Common Stock,
GeoEye Preferred Stock, GeoEye Stock Options or other securities of GeoEye other
than as set forth in Schedule I hereto, and no Stockholder Party or its
Affiliate owns or holds any right to acquire any additional shares of any class
of GeoEye Capital Stock or other securities of GeoEye or any interest therein or
any voting rights with respect to any securities of GeoEye other than the
Subject Shares (other than the conversion feature of the GeoEye Preferred
Stock).

 

Section 2.4.          Voting Power. Each Stockholder has sole voting power and
sole power to issue instructions with respect to the matters set forth in this
Agreement, sole power of disposition with respect to dispositions contemplated
by this Agreement, and sole power to agree to all of the matters set forth in
this Agreement, in each case with respect to all of such Stockholder’s Subject
Shares, with no limitations, qualifications, or restrictions on such rights,
subject only to applicable securities laws and the terms of this Agreement, the
Standstill Agreement and the Preferred Stock COD. Each Stockholder Party
represents that any proxies heretofore given in respect of the Subject Shares
are not irrevocable, and that any such proxies are hereby revoked pursuant to
Section 1.1(d) hereof and that the Stockholder Parties shall take any additional
action necessary to effectuate the foregoing.

 



3

 

 

 

Section 2.5.          Consents and Approvals; No Violation. (a) Except for any
filing required under Section 13 or 16 under the Exchange Act, no filing with,
and no permit, authorization, consent, or approval of, any Governmental Entity
is necessary for the execution of this Agreement by any Stockholder Party and
the consummation by any Stockholder Party of the transactions contemplated by
this Agreement, and (b) none of the execution and delivery of this Agreement by
any Stockholder Party, the consummation by a Stockholder Party of the
transactions contemplated by this Agreement or compliance by the Stockholder
Parties with any of the provisions of this Agreement shall conflict with or
result in a breach of, or constitute a default (with or without notice or lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license, judgment, order, notice,
decree, statute, law, ordinance, rule or regulation applicable to a Stockholder
Party or to its property or assets.

 

Section 2.6.          Litigation. As of the date hereof, there is no action,
suit or other proceeding pending against a Stockholder Party or, to the
knowledge of the Stockholder Parties, any other Person or, to the knowledge of
the Stockholder Parties, threatened in writing against a Stockholder Party or
its Affiliates that restricts or prohibits (or, if successful, would restrict or
prohibit) the exercise by DigitalGlobe of its rights under this Agreement or the
performance by a Stockholder Party of its obligations under this Agreement.

 

Section 2.7.          Acknowledgement. Each Stockholder Party understands and
acknowledges that DigitalGlobe is entering into the Merger Agreement in reliance
upon each Stockholder Party’s execution, delivery and performance of this
Agreement.

 

ARTICLE III
Representations and Warranties of DigitalGlobe

 

DigitalGlobe hereby represents and warrants to the Stockholder Parties as
follows:

 

Section 3.1.          Organization. DigitalGlobe is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.

 

Section 3.2.          Corporate Authorization; Validity of Agreement; Necessary
Action. DigitalGlobe has the corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement by DigitalGlobe and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate action on the part of DigitalGlobe, and,
assuming the due authorization, execution and delivery thereof by each
Stockholder Party, constitutes a valid and legally binding obligation of
DigitalGlobe enforceable against it in accordance with its terms.

 



4

 

 

 

Section 3.3.          Consents and Approvals; No Violation. (a) Except as may be
set forth in the Merger Agreement and in the other schedules, exhibits or
attachments thereto (including, without limitation, filings as may be required
under applicable securities laws) and any filings required under Section 13 or
16 under the Exchange Act, no filing with, and no permit, authorization,
consent, or approval of, any Governmental Entity is necessary for the execution
of this Agreement or the Merger Agreement by DigitalGlobe and the consummation
by DigitalGlobe of the transactions contemplated by this Agreement or the Merger
Agreement, and (b) none of the execution and delivery of this Agreement or the
Merger Agreement by DigitalGlobe, the consummation by DigitalGlobe of the
transactions contemplated by this Agreement or the Merger Agreement or
compliance by DigitalGlobe with any of the provisions of this Agreement or the
Merger Agreement shall (x) conflict with or result in any breach of the
organizational documents of DigitalGlobe, (y) result in a material violation or
material breach of, or constitute (with or without notice or lapse of time, or
both) a default (or give rise to any third party right of termination,
cancellation, amendment, or acceleration) under any of the terms, conditions, or
provisions of any material note, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement, or other instrument or
obligation of any kind to which DigitalGlobe is a party, or (z) subject to
compliance with filing requirements as may be required under applicable
securities laws, violate any order, writ, injunction, decree, judgment, statute,
rule, or regulation applicable to DigitalGlobe, except under clauses (x), (y) or
(z), where the absence of filing or authorization, conflict, violation, breach,
or default would not materially impair or materially adversely affect the
ability of DigitalGlobe to perform its obligations hereunder or under the Merger
Agreement.

 

ARTICLE IV
Covenants of the Stockholder Parties

 

Each Stockholder Party covenants and agrees as follows:

 

Section 4.1.          Restriction on Transfer and Proxies. Except as
contemplated by this Agreement or the Merger Agreement, during the period
beginning from the execution and delivery by the parties of this Agreement
through the earliest of (a) the Effective Time, (b) the termination of the
Merger Agreement in accordance with its terms and (c) the termination of this
Agreement in accordance with Section 5.1, no Stockholder shall, and Cerberus
shall cause the Stockholders not to, (x) sell, transfer, tender, pledge,
encumber, assign, or otherwise dispose of (each, a “Transfer”), or enter into
any contract, option, or other arrangement or understanding with respect to the
Transfer of, any or all of the Subject Shares; (y) grant any proxies or powers
of attorney, or any other authorization or consent with respect to any or all of
the Subject Shares that could reasonably be expected to prevent, nullify,
impede, interfere with, frustrate, delay, postpone, discourage or otherwise
materially adversely affect the Combination, the Merger Agreement, any of the
transactions contemplated by the Merger Agreement or this Agreement or the
contemplated economic benefits of any of the foregoing; or (z) deposit any of
the Subject Shares into a voting trust or enter into a voting agreement with
respect to any of the Subject Shares.

 



5

 

 

 

Section 4.2.          Stop Transfer; Changes in Subject Shares. Each Stockholder
Party agrees with, and covenants to, DigitalGlobe that (a) this Agreement and
the obligations hereunder shall attach to the Subject Shares and shall be
binding upon any person or entity to which legal or beneficial ownership shall
pass, whether by operation of law or otherwise, including, without limitation, a
Stockholder Party’s successors or assigns and (b) no Stockholder Party shall
request that GeoEye register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any or all of the Subject
Shares, unless such transfer is made in compliance with this Agreement.
Notwithstanding any Transfer of Subject Shares, the Stockholder Party
Transferring such Subject Shares shall remain liable for the performance of all
of its obligations under this Agreement.

 

Section 4.3.          Additional Securities. In the event any Stockholder Party
becomes the record or beneficial owner of (a) any shares of GeoEye Common Stock,
GeoEye Preferred Stock or any other equity securities of GeoEye, (b) any equity
securities which may be converted into or exchanged for such shares of GeoEye
Common Stock, GeoEye Preferred Stock or other equity securities of GeoEye or (c)
any equity securities issued in replacement of, or as a dividend or distribution
on, or otherwise in respect of, such shares of GeoEye Common Stock, GeoEye
Preferred Stock or other securities of GeoEye (collectively, “Additional
Securities”), the terms of this Agreement shall, subject to any voting
restrictions set forth in the Standstill Agreement or contained in the Preferred
Stock COD, apply to all such Additional Securities as though owned by a
Stockholder on the date of this Agreement.

 

Section 4.4.          Stockholder Capacity. Each Stockholder Party enters into
this Agreement solely in its capacity as the record or beneficial owner of its
Subject Shares. Nothing contained in this Agreement shall limit the rights and
obligations of any of a Stockholder Party’s Affiliates, Representatives or any
employee of any of a Stockholder Party’s Affiliates in his or her capacity as a
director or officer of GeoEye, and the agreements set forth herein shall in no
way restrict any director or officer of GeoEye in the exercise of his or her
fiduciary duties as a director or officer of GeoEye (including, without
limitation, considering and voting in favor of a Superior GeoEye Proposal in the
capacity as a director or officer of GeoEye).

 

Section 4.5.          Documentation and Information. Each Stockholder Party (a)
consents to and authorizes the publication and disclosure by DigitalGlobe and
its Affiliates of its identity and holdings of Subject Shares and the nature of
its commitments and obligations under this Agreement in any announcement or
disclosure required by the SEC or other Governmental Entity, the Joint Proxy
Statement, or any other disclosure document in connection with the Combination
or any of the other transactions contemplated by the Merger Agreement or this
Agreement, and (b) agrees promptly to give to DigitalGlobe any information it
may reasonably require for the preparation of any such disclosure documents.
Each Stockholder Party agrees to promptly notify DigitalGlobe of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document, if and to the extent that any shall
have become false or misleading in any material respect.

 

Section 4.6.          No Solicitation. No Stockholder Party shall, nor shall it
authorize or permit any of its Affiliates or any of its officers, directors,
employees, accountants, counsel, financial advisors, consultants, financing
sources and other advisors or representatives (collectively, “Representatives”)
to, directly or indirectly (a) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in Rule 14A under the Exchange Act)
with respect to a GeoEye Takeover Proposal, (b) initiate a stockholders’ vote
with respect to a GeoEye Takeover Proposal or (c) become a member of a “group”
(as such term is used in Section 13(d) of the Exchange Act) with respect to any
voting securities of GeoEye with respect to a GeoEye Takeover Proposal.

 



6

 

 

 

ARTICLE V
Termination

 

Section 5.1           This Agreement and the covenants, obligations and
agreements set forth in this Agreement shall automatically terminate (without
any further action of the parties) upon the earliest to occur of (a) the
Effective Time, (b) termination of the Merger Agreement in accordance with its
terms and (c) any change or modification to the terms of the Merger Agreement
not approved or consented to in writing by the Stockholders that is adverse to
the Stockholders (in other than an immaterial manner). In the event of
termination of this Agreement pursuant to this Section 5.1, this Agreement shall
become void and of no effect with no liability on the part of any party;
provided, however, no such termination shall relieve any party from liability
for any breach hereof prior to such termination; provided further, that the
provisions set forth in Article VI shall survive the termination of this
Agreement.

 

ARTICLE VI
Miscellaneous

 

Section 6.1.          Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)                            This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under any applicable principles of
conflicts of laws of the State of Delaware.

 

(b)                            Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of any Delaware state court or any Federal
court located in the State of Delaware in the event any dispute arises out of
this Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
in any such dispute and (c) agrees that it will not bring any action relating to
this Agreement in any court other than any Delaware state court or any Federal
court sitting in the State of Delaware.

 

(c)                            Each party hereto hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding arising out of this Agreement.
Each party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such party would not,
in the event of any action, suit or proceeding, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waiver
and certifications in this Section 6.1.

 

Section 6.2.          Specific Performance. The Stockholder Parties acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that monetary damages, even if
available, would not be an adequate remedy therefor. It is accordingly agreed
that DigitalGlobe shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement and to enforce specifically
the performance of terms and provisions of this Agreement in any court referred
to in Section 6.1, without proof of actual damages (and each Stockholder Party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which DigitalGlobe is entitled at law or in equity. The Stockholder Parties
further agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to Law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy for
any such breach.

 



7

 

 

 

Section 6.3.          Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties without the prior
written consent of the other parties; provided, however, that DigitalGlobe may,
in its sole discretion, assign or transfer all or any of its rights, interests
and obligations under this Agreement to any direct or indirect wholly owned
subsidiary of DigitalGlobe, but no such assignment shall relieve DigitalGlobe
from its obligations under this Agreement. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns

 

Section 6.4.          Amendments, Waivers, etc. This Agreement may not be
amended except by an instrument in writing signed on behalf of DigitalGlobe and
each Stockholder Party. Any agreement on the part of a party to any waiver shall
be valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

 

Section 6.5.          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to a Stockholder Party:

 

Cerberus Capital Management, L.P.

875 Third Avenue

11th Floor

New York, NY 10022

Phone: (212) 891-2100

Attention: General Counsel

 

with a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Phone: (212) 756-2000

Fax: (212) 593-5955

Attention:   Stuart D. Freedman, Esq.


     Christopher S. Harrison, Esq.

 



8

 

 

 

If to DigitalGlobe, to:



DigitalGlobe, Inc.

1601 Dry Creek Drive

Suite 260

Longmont, CO 80503

Phone: 303-684-4000

Fax: 303-684-4340

Attention:   Daniel L. Jablonsky, Esq.

 

with a copy to:



Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Phone: (212) 735-3000
Facsimile: (212) 735-2000

Attention:    Nancy Lieberman, Esq.
                    Marie Gibson, Esq.

 

Section 6.6.          Expenses. All fees and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the party incurring such fees or expenses.

 

Section 6.7.          Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party or such party waives its rights under this
Section 6.7 with respect thereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated by this Agreement are fulfilled to the
extent possible.

 

Section 6.8.          Entire Agreement; No Third Party Beneficiaries. This
Agreement (a) constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter of this Agreement and (b) is not intended to
confer upon any Person other than the parties any rights or remedies.

 

Section 6.9.          Interpretation. When a reference is made in this Agreement
to an Article or a Section, such reference shall be to an Article or a Section
of this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any capitalized term used in any
Schedule but not otherwise defined therein shall have the meaning assigned to
such term in this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “hereto”, “hereby”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement, instrument or Law defined or referred to herein means such
agreement, instrument or Law as from time to time amended, modified or
supplemented, unless otherwise specifically indicated. References to a person
are also to its permitted successors and assigns. Unless otherwise specifically
indicated, all references to “dollars” and “$” will be deemed references to the
lawful money of the United States of America. Capitalized terms used herein
without definition shall have the respective meanings ascribed to them in the
Merger Agreement.

 



9

 

 

 

Section 6.10.      Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

Section 6.11.      No Strict Construction. The parties hereto acknowledge that
this Agreement has been prepared jointly by them and shall not be strictly
construed against any party hereto.

 

[SIGNATURE PAGES FOLLOW]

 



10

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  DIGITALGLOBE, INC.       By: /s/ Jeffrey R. Tarr     Name: Jeffrey R. Tarr    
Title: President & Chief Executive Officer           CERBERUS CAPITAL
MANAGEMENT, L.P.           By: /s/ Mark A. Neporent     Name: Mark A. Neporent  
  Title: Senior Managing Director           CERBERUS PARTNERS II, L.P.       By:
Cerberus Associates II, L.L.C., its General Partner           By: /s/ Mark A.
Neporent     Name: Mark A. Neporent     Title: Authorized Signatory          
CERBERUS SERIES FOUR HOLDINGS, LLC       By: Cerberus Institutional Partners,
L.P.- Series Four, its Managing Member       By: Cerberus Institutional
Associates, L.L.C., its General Partner       By: /s/ Mark A. Neporent     Name:
Mark A. Neporent     Title: Authorized Signatory



 

[Signature Page to Cerberus Voting Agreement]





 

 



  CERBERUS SATELLITE LLC       By: Cerberus Series Four Holdings, LLC, its
Managing Member       By: Cerberus Institutional Partners, L.P.- Series Four,
its Managing Member       By: Cerberus Institutional Associates, L.L.C. its
General Partner         By: /s/ Mark A. Neporent     Name: Mark A. Neporent    
Title: Authorized Signatory



 

[Signature Page to Cerberus Voting Agreement]





 

 

 

SCHEDULE I

 

Stockholder
(Name and Address) Shares of  GeoEye Common Stock Shares of GeoEye Preferred
Stock

Cerberus Partners II, L.P.

875 Third Avenue

11th Floor

New York NY 10022

 

53,844 –

Cerberus Series Four Holdings, LLC

875 Third Avenue

11th Floor

New York NY 10022

 

4,717,535 –

Cerberus Satellite LLC

875 Third Avenue

11th Floor

New York NY 10022

 

– 80,000

 

 

 

Schedule I





 

